Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of March 10, 2015,
between Mattel, Inc. (the “Company”) and Bryan G. Stockton (“Consultant”). In
consideration of the mutual promises set forth in this Agreement, the Company
and Consultant hereby agree as follows:

1. Consultant Status. Subject to the terms and conditions of this Agreement, the
Company hereby engages Consultant as an independent consultant to perform the
services set forth herein, and Consultant hereby accepts such engagement. As a
condition of this engagement, Consultant shall not be eligible to participate in
any benefit programs or plans that the Company offers to its employees (other
than to the extent Consultant is a participant in any such program or plan as a
result of benefits he accrued while employed by the Company and/or its
subsidiaries), and Consultant shall have no entitlement to vacation pay, holiday
pay, sick leave, retirement plan contributions, bonuses, incentive or equity
awards, social security, workers’ compensation, non-COBRA health benefits, life
or disability insurance benefits, unemployment insurance benefits, or any other
employee benefits or perquisites of any kind. By accepting this offer of
engagement for consulting services, Consultant agrees to irrevocably waive
participation in all those plans and programs.

2. Term. In exchange for the Consulting Fee (as defined below), Consultant will
provide the Company with consulting services on an as-needed basis for 12 months
commencing as of March 1, 2015 (the “Effective Date”) and ending February 29,
2016 (the “Consulting Period”).

3. Compensation.

(a) Consulting Fee. The Company shall pay Consultant $125,000 per month during
the term of this Agreement (the “Consulting Fee”) in arrears on the last day of
each month (each payment date, a “Payment Date”), in consideration of and
subject to Consultant’s continued service with the Company through each Payment
Date, Consultant’s compliance with the terms and conditions of this Agreement
and Consultant’s execution and non-revocation of a general release of claims
against the Company, in substantially the form attached hereto as Exhibit A on
or following the end of the Consulting Period (as defined below).

(b) Reimbursements. During the term of this Agreement, the Company will
reimburse Consultant for all reasonable and necessary travel-related expenses
incurred by Consultant directly relating to Consultant’s performance of the
Consulting Services (as defined below) if advance written approval by the
Chairman of the Board of Directors of the Company (the “Chairman”) or his
designee of such travel-related expenses is obtained. All requests for
reimbursement for travel-related expenses must be accompanied by documentation
in form and detail sufficient to meet the requirements of the taxing authorities
with respect to recognition of business-related travel expenses for corporate
tax purposes. No request for expense reimbursement shall be submitted more than
30 calendar days following the date the expenditure was incurred, and Consultant
shall receive all reimbursements due hereunder within 90 calendar days after the
submission of the request for expense reimbursement.

4. Duties. Such consulting services will primarily consist of the following
duties: (a) consult with and advise the Company with respect to the transition
of the Chief Executive Officer duties and responsibilities; (b) consult with and
advise the Company with respect to the Company’s on-going operations; (c) supply
and/or verify factual and historical information in connection with various
matters (for

 

Page 1



--------------------------------------------------------------------------------

instance those being handled by the Company’s Law Department), requiring
Consultant to remain reasonably available to testify or counsel for interviews
and/or declarations as needed by the Company; (d) work on other special
assignments relating to the Company’s charitable obligations, as assigned by the
Chairman or his designee, (e) cooperate with the Company as provided in
Paragraph 12 and (f) provide such other services as may be reasonably requested
by the Chairman or his designee (the “Consulting Services”). Consultant will
cooperate fully with the Company to arrange reasonable times to provide these
Consulting Services. The Consulting Services shall be of an advisory nature and
Consultant shall have no power or authority to bind the Company in any way.

5. Avoidance of Conflicts of Interest during the Consulting Period. During the
term of the Consulting Period, for the purpose of avoiding a conflict of
interest and as a necessary step to protect the Company’s trade secrets and
confidential, proprietary information, Consultant agrees that he shall not
directly or indirectly, whether as an employee, consultant, independent
contractor or otherwise, provide services to any person or entity engaged in the
design, development, manufacturing, licensing, marketing, or other exploitation
of toys, games, collectibles, playthings, or entertainment or other media
products, as well as licensed consumer products that are competitive with the
actual or reasonably contemplated goods distributed or planned to be distributed
by the Company at the date of this Agreement (“Conflicting Services”).
Consultant acknowledges and agrees that the provisions set forth in this
Paragraph are reasonable and necessary to avoid a conflict of interest and to
protect the Company’s trade secrets. The Company’s decision to engage
Consultant, to provide the compensation to Consultant under this Agreement, and
to provide Consultant with continuing access to Company confidential and
proprietary information and trade secrets is premised on Consultant’s agreement
to abide by the terms of this provision and to avoid providing Conflicting
Services. If Consultant elects to perform Conflicting Services prior to the end
of the Consulting Period, he shall provide Company with sixty (60) days advance
written notice pursuant to Paragraph 6 of this Agreement. As of the date of such
notification by Consultant that he elects to perform Conflicting Services, the
Company (i) will be excused from paying Consultant any remaining payments of the
Consulting Fee that would otherwise have been due under this Agreement, and
(ii) shall be entitled to take any and all further measures necessary to protect
its trade secrets and confidential proprietary information.

6. Notice to Company in Event of Conflicting Engagement. Consultant agrees that
if he elects to enter any engagement to perform any Conflicting Services, he
will provide the Company with sixty (60) days advance written notice, which will
include a description of such services. Consultant will send such written notice
to Alan Kaye, Executive Vice President and Chief Human Resources Officer, or his
successor, at 333 Continental Blvd., El Segundo, CA 90245. Consultant
understands and agrees that if he is discovered to have engaged in Conflicting
Services without notifying the Company, he will have to repay the Consulting
Fee, pursuant to this Paragraph 6. The provisions of Paragraphs 2, 3, 4, 5 and 6
are indivisible and not severable. Therefore, if some or all of the provisions
of those Paragraphs are held, for any reason, to be invalid, overbroad, or
unenforceable, Consultant acknowledges and agrees that the Company’s obligation
to pay the Consulting Fee will automatically and simultaneously be deemed null
and void.

7. Ownership of Inventions. Consultant agrees that, to the fullest extent
legally possible, any and all inventions, improvements, contributions, literary
property, drawings, sketches, designs, works, materials, concepts, ideas,
discoveries and trade secrets, whether patentable or copyrightable, that he
conceives, discovers, creates, makes or invents (whether alone or jointly with
others) during the Consulting Period will be work-made-for-hire owned solely and
exclusively by the Company worldwide

 

Page 2 of 11



--------------------------------------------------------------------------------

and in perpetuity if (i) made using equipment, supplies, facilities, or trade
secrets of Company, (ii) based upon work performed by Consultant for the
Company, or (iii) related to the businesses or actual or demonstrably
anticipated research and development of the Company (collectively,
“Inventions”). Even if any of the Inventions may be deemed not to constitute
work-made-for-hire, they will be the sole and exclusive property of the Company.
Consultant agrees to, and does hereby, irrevocably and unconditionally transfer,
convey, and assign to the Company, in perpetuity and without any reservation of
rights, all right, title, and interest to the Inventions, including, without
limitation, all worldwide copyrights, patent rights (including patent
applications and disclosures), mask work rights, trade secret rights,
trademarks, trade dress rights, product design rights, Moral Rights (defined
below), rights of privacy and publicity, intellectual property rights pertaining
to the use, transmission, display, performance, exercise, or exploitation of the
Inventions in any media now known or hereafter devised, know-how, and any and
all other proprietary and intellectual property rights (including any renewal,
revival, reversion, and extension rights) (collectively, the “Intellectual
Property Rights”).

8. Moral Rights. Consultant agrees to and does hereby waive, to the maximum
extent permitted by law, all Moral Rights in the Inventions and agrees never to
assert, such rights against Company and also agrees to and does hereby consent
to any action of the Company that would otherwise violate such rights and
interests during and after the Consulting Periods. “Moral Rights” mean any
rights to: (a) be identified as author or director of any Inventions, (b) object
to or prevent the modification or destruction of any Inventions, (c) withdraw
from circulation or control the publication or distribution of any Inventions,
and (d) any similar right, existing under judicial or statutory law of any
country in the world, or under any treaty, regardless of whether or not such
right is called or generally referred to as a “moral right” and including any
performers’, data protection, or equitable remuneration rights.

9. Confidentiality. Consultant acknowledges and agrees that during the
Consulting Period, and in his capacity as a Consultant, he will continue to be
bound by the Employee Confidentiality and Inventions Agreement effective May 1,
2012 (the “Confidentiality Agreement”). Further, Consultant acknowledges that
during the Consulting Period, he will continue to have access to and become
acquainted with various trade secrets and non-public commercially valuable
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company in connection with
the operation of its business including, without limitation, the Company’s
business and product processes, methods, customer lists, accounts and
procedures. Consultant agrees that he will not disclose any of the aforesaid,
directly or indirectly, or use any of them in any manner, either during the term
of this Agreement or at any time thereafter, except as required in the course of
performing the Consulting Services for the Company. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
artwork, notebooks, and similar items relating to the business of the Company,
whether prepared by the Consultant or otherwise coming into his possession, and
in whatever medium, shall remain the exclusive property of the Company.
Consultant shall not retain any copies of the foregoing without the Company’s
prior written permission. Upon the expiration or earlier termination of this
Agreement, or whenever requested by the Company, Consultant shall immediately
deliver to the Company all such files, records, documents, specifications,
information, and other items, in whatever medium, in his possession or under his
control.

10. Non-Solicitation. During the Consulting Period and continuing until the
first anniversary of the end of the Consulting Period, and to the extent
allowable by the governing law, Consultant shall not directly or indirectly,
personally or through others, solicit or attempt to solicit, on the Consultant’s
own

 

Page 3 of 11



--------------------------------------------------------------------------------

behalf or on behalf of any other person or entity, the employment of any
employee or consultant of the Company who is an employee or consultant of the
Company.

11. Termination of Agreement.

(a) This Agreement may be terminated before February 29, 2016, by either party
upon material breach of any term of this Agreement by the other party, including
without limitation, Consultant’s breach of any of Consultant’s obligations under
Paragraphs 3 through 10 and Paragraph 12 herein.

(b) In the event Consultant materially breaches this Agreement, all obligations
of the Company hereunder shall cease and Consultant shall not be entitled to any
payments under this Agreement in connection with or following the termination of
this Agreement and the consulting relationship established hereby, except for
any unpaid reimbursement for travel-related expenses that have been validly
pre-approved.

(c) Further, in the event Consultant materially breaches this Agreement,
Consultant understands and agrees that he shall be obligated to repay any
payments of the Consulting Fee he received, whether such payments were received
prior to or after such material breach.

12. Cooperation in Proceedings. The Consultant agrees that he shall fully
cooperate with respect to any claim, litigation or judicial, arbitral or
investigative proceeding initiated by any private party or by any regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from any matter with which Consultant was involved during his employment with
the Company, or that concerns any matter of which Consultant has information or
knowledge (collectively, a “Proceeding”). Consultant’s duty of cooperation
includes, but is not limited to: (i) meeting with the Company’s attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Consultant’s recollection of events; (ii) appearing at the Company’s
request as a witness at depositions or trials, without the necessity of a
subpoena, in order to state truthfully Consultant’s knowledge of matters at
issue; and (iii) signing at the Company’s request declarations or affidavits
that truthfully state matters of which Consultant has knowledge. The Company
shall reimburse the Consultant for any reasonable documented costs and expenses
and time (in an amount equal to $250 per hour) incurred in connection with any
Proceeding after the Consulting Period. In addition, Consultant agrees to notify
the Company’s Executive Vice President, Chief Legal Officer and Secretary
promptly of any requests for information or testimony that he receives in
connection with any litigation or investigation relating to the Company’s
business. Notwithstanding any other provision of this Agreement, this Agreement
shall not be construed or applied so as to require any party to this Agreement
(each a “Party”) to violate any confidentiality agreement or understanding with
any third party, nor shall it be construed or applied so as to limit any Party
from providing candid, truthful statements to any governmental or regulatory
body or compel any Party to take any action, or omit to take any action,
requested or directed by any governmental or regulatory body.

13. Headings. The headings contained herein are not to be considered a part of
this Agreement and are not intended to be a full and accurate description of the
contents hereof.

14. Assignment. Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

 

Page 4 of 11



--------------------------------------------------------------------------------

15. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by the parties to this
Agreement or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

16. Entire Agreement. This Agreement constitutes the whole agreement of the
parties hereto in reference to any service of Consultant to the Company and in
reference to any of the matters or things herein provided for or discussed or
mentioned in reference to such service with exception of Consultant’s
obligations under the Confidentiality Agreement.

17. Severability. Except for the provisions of Paragraphs 2, 3, 4, 5 and 6,
which are indivisible and not severable, any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

18. Survival. The representations and agreements of Consultant set forth in
Paragraphs 7, 8, 9, 10, and 12 of this Agreement and in the Confidentiality
Agreement shall survive the expiration or termination of this Agreement
(irrespective of the reason for such expiration or termination).

19. Section 409A. The payments to which Consultant may become entitled to
receive hereunder are intended to be exempt from or comply with Section 409A of
the Internal Revenue Code, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”). The provisions of this
Paragraph 19 shall qualify and supersede all other provisions of this Agreement
as necessary to fulfill the foregoing intention. To the extent subject to
Section 409A, any payments that Consultant may become entitled to receive
pursuant to this Agreement are intended to comply with Code
Section 409A(a)(2)(A)(iv) and, to the extent applicable, each and every payment
to be made pursuant to this Agreement shall be treated as a separate payment and
not as one of a series of payments treated as a single payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii). Consultant hereby acknowledges
and agrees that the Company makes no representation regarding the potential tax
implications of any payment to be provided hereunder and the Company shall have
no liability to Consultant or any other person if any such payment becomes
subject to taxation and penalties under Section 409A.

20. Taxes. Consultant acknowledges and agrees that Consultant, and not the
Company, will be solely responsible for any and all taxes imposed upon
Consultant as a result of entering into this Agreement, including without
limitation any and all federal, state, local and foreign income and employment
taxes. Consultant acknowledges and agrees that Consultant is obligated to report
as income all compensation received by Consultant pursuant to this Agreement,
and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Any compensation and benefits paid to
Consultant will be reported to taxing authorities as the Company deems to be
appropriate. Consultant agrees to hold the Company harmless from the fact or
manner of the Company’s tax reporting. Consultant agrees to provide any and all
information pertaining to Consultant upon request as reasonably

 

Page 5 of 11



--------------------------------------------------------------------------------

necessary for the Company to comply with applicable tax laws.

21. Arbitration. The Company and Consultant agree to resolve any claims,
disputes or causes of action that a Party may have with the other Party that
would be justiciable under applicable state or federal law (“Arbitrable
Dispute”) through final and binding arbitration. This arbitration shall take
place in Los Angeles, California, under the then-current arbitration rules and
procedures for employment disputes governing arbitrations administered by the
American Arbitration Association, before a single neutral arbitrator who is an
experienced employment arbitrator licensed to practice law in California
selected in accordance with those rules. The arbitrator may not modify or change
this Agreement in any way. The Company is responsible for any filing fee and the
fees and costs of the arbitrator. Each party shall pay for its own attorneys’
fees and costs. If any Party prevails on a statutory claim which affords
attorneys’ fees and costs, the arbitrator may award reasonable attorneys’ fees
and/or costs to the prevailing Party. At the conclusion of the Arbitration, the
arbitrator shall issue a written award. Either Party shall have the right,
within 20 days of issuance of the arbitrator’s opinion, to file with the
arbitrator a motion to reconsider (accompanied by a supporting brief), and the
other party shall have 20 days from the date of the motion to respond. The
arbitrator thereupon shall reconsider the issues raised by the motion and,
promptly, either confirm or change the decision, which (except as provided by
this Agreement) shall then be final and conclusive upon the parties. Neither
this Paragraph 21 nor the submission of any claim to arbitration shall limit the
Parties’ right to seek provisional remedies, including without limitation
injunctive relief, in any court of competent jurisdiction pursuant to California
Code of Civil Procedure Section 1281.8, and seeking such remedies shall not be
deemed a waiver of such Party’s right to compel arbitration. Except for the
provisional remedies described in the preceding sentence, arbitration pursuant
to this Paragraph 21 shall be the exclusive remedy for any Arbitrable Dispute.
Should Consultant or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Section, the responding Party
will be entitled to recover from the initiating Party all damages, expenses, and
attorneys’ fees incurred as a result of the breach.

22. Disclosure of Personal Compensation Information. Consultant acknowledges
that he was a “named executive officer” (as such term is defined in the rules
and regulations of the Securities and Exchange Commission (“SEC”)) of the
Company prior to his employment termination date, and as such, information
regarding Consultant’s compensatory arrangements with the Company, including,
among other things, the terms of this Agreement and any other agreement entered
into with the Company (collectively, “Personal Compensation Information”), may
be disclosed in filings with the SEC, State of California and/or other
regulatory organizations. Consultant’s execution of this Agreement will serve as
Consultant’s acknowledgement that the Personal Compensation Information may be
publicly disclosed from time to time in filings with the SEC, State of
California or otherwise as the Company deems necessary and appropriate.

[Rest of Page Intentionally Left Blank]

 

Page 6 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

Mattel, Inc. Bryan G. Stockton

  /s/ Alan Kaye

/s/ Bryan G. Stockton

Alan Kaye Executive Vice President & Chief Human Resources Officer

 

Page 7 of 11



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

OF ALL CLAIMS

1. For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned (the “Participant”) does hereby on behalf of the
Participant and the Participant’s successors, assigns, heirs and any and all
other persons claiming through the Participant, if any, and each of them,
forever relieve, release, and discharge Mattel, Inc. (“Mattel”) and its
respective predecessors, successors, assigns, owners, attorneys,
representatives, affiliates, Mattel corporations, subsidiaries (whether or not
wholly-owned), divisions, partners and their officers, directors, agents,
employees, servants, executors, administrators, accountants, investigators,
insurers, and any and all other related individuals and entities, if any, and
each of them (collectively, the “Released Parties”), in any and all capacities
from any and all claims, debts, liabilities, demands, obligations, liens,
promises, acts, agreements, costs and expenses (including, but not limited to
attorneys’ fees), damages, actions and causes of action, of whatever kind or
nature, including, without limiting the generality of the foregoing, any claims
arising out of, based upon, or relating to the hire, employment, remuneration
(including salary; bonus; incentive or other compensation; vacation, sick leave
or medical insurance benefits; or other benefits) or termination of the
Participant’s employment with Mattel.

2. This release (“Release”) includes a release of any rights or claims the
Participant may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment as to individuals forty years of age
and older; the Older Workers Benefit Protection Act, which prohibits
discrimination against older workers in all executive benefits; Title VII of the
Civil Rights Act of 1964, as amended in 1991, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the
California Fair Employment and Housing Act, which prohibits discrimination based
on race, color, religion, national origin, ancestry, physical or mental
disability, medical condition, sex, pregnancy-related condition, marital status,
age or sexual orientation; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the American with Disabilities Act, which
prohibits discrimination against qualified individuals with disabilities; or any
other federal, state or local laws or regulations which prohibit employment
discrimination, restrict an employer’s right to terminate the Participant, or
otherwise regulate employment. This Release also includes a release by the
Participant of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of the Participant’s employment with Mattel or the termination of
that employment; any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions; and all claims under the Employee Retirement Income Security Act of
1974, such as claims relating to pension or health plan benefits.
Notwithstanding anything else herein to the contrary, this Release shall not
affect claims that relate to: (i) Participant’s right to enforce the terms of
the Mattel, Inc. Executive Severance Plan; (ii) any rights the Participant may
have to indemnification from personal liability in accordance with the
applicable charter, bylaws or other governing documents of Mattel, to the extent
such documents are not inconsistent with Section 2802 of the California Labor
Code; (iii) the Participant’s right, if any, to government-provided unemployment
benefits; (iv) the Participant’s vested rights under any of the Company’s
retirement plans or equity plans; (vi) any rights the Participant may have to
COBRA benefits; or (vii) any rights or claims that the law does not permit the
Participant to release.

 

Page 8 of 11



--------------------------------------------------------------------------------

3. Notwithstanding any other provision of this Release, this Release does not
apply to any rights or claims which arise after the execution of this Release.

4. This Release covers both claims that the Participant knows about and those
the Participant may not know about. The Participant expressly waives all rights
afforded by any statute (such as Section 1542 of the Civil Code of the State of
California) which limits the effect of a release with respect to unknown claims.
The Participant understands the significance of the Participant’s release of
unknown claims and the Participant’s waiver of statutory protection against a
release of unknown claims (such as under Section 1542). Section 1542 of the
Civil Code of the State of California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Notwithstanding the provisions of Section 1542, the Participant expressly
acknowledges that this Release is intended to include both claims that the
Participant knows about and those the Participant does not know or suspect to
exist.

5. The Participant hereby represents and warrants that he or she has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release purports to waive, and the
Participant covenants never to do so in the future, whether as a named
plaintiff, class member, or otherwise. The Participant understands that this
Release does not require him/her to withdraw, or prohibit him/her from filing, a
charge with any government agency (such as the U.S. Equal Employment Opportunity
Commission), as long as the Participant does not personally seek reinstatement,
damages, remedies, or other relief as to any claim that the Participant released
by signing this Release, as the Participant has waived any right the Participant
might have had to any of those things.

If the Participant is ever awarded or recovers any amount as to a claim the
Participant purported to waive in this Release, the Participant agrees that the
amount of the award or recovery shall be reduced by the amounts he or she was
paid under this Plan, increased appropriately for the time value of money, using
an interest rate of 10% per annum. The Participant covenants never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction.

6. The provisions of this Release are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall be construed in accordance with its fair meaning
and in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.

7. The Participant is strongly encouraged to consult with an attorney before
signing this Release. The Participant acknowledges that the Participant has been
advised of this right to consult an attorney and the Participant understands
that whether to do so is the Participant’s decision. The Participant
acknowledges that Mattel has advised the Participant that the Participant has
twenty-one (21) days in which to consider whether the Participant should sign
this Release and has advised the Participant that if the Participant signs this
Release, the Participant has seven (7) days following the date on which the
Participant signs the Release to revoke it and that the Release will not be
effective until after this seven-day period had lapsed. The Participant has been
advised that, in the event the Participant revokes the

 

Page 9 of 11



--------------------------------------------------------------------------------

Release within seven (7) days of signing it, the Participant will not be
entitled to receive the amounts that are being provided to the Participant in
exchange for the Release. The Participant acknowledges that (a) the Participant
took advantage of the 21-day consideration period to consider the Release before
signing it, to the extent the Participant deemed appropriate; (b) the
Participant carefully read the Release before signing it; (c) the Participant
fully understands the Release; (d) the Participant is entering into the Release
voluntarily; and (e) the Participant is receiving valuable consideration in
exchange for Participant’s execution of the Release that Participant would not
otherwise be entitled to receive.

 

Page 10 of 11



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:            

 

Mattel, Inc. Date:            

 

Bryan Stockton

 

Page 11 of 11